LEMMON, Justice,
concurs.
We have properly relegated to post-conviction proceedings relator’s claim of insufficient assistance of counsel in failing to rebut inaccurate information in the presen-tence investigation report. If relator can show that the “crime spree” referred to in the report is inaccurate, he is entitled to be resentenced. However, the trial court could have avoided this problem by telling defendant on the record the substance of the contents of the report and by specifically affording defendant an opportunity on the record to rebut any inaccurate statement.